4 N.Y.2d 979 (1958)
In the Matter of Mae E. Hotaling, on Behalf of Herself and All Others Similarly Situated, Appellant,
v.
T. Norman Hurd, as Director of the Budget of the State of New York, et al., Respondents.
Court of Appeals of the State of New York.
Argued May 12, 1958.
Decided June 25, 1958.
John J. Kelly, Jr., and John T. De Graff for appellant.
Louis J. Lefkowitz, Attorney-General (Milton Alpert and Paxton Blair of counsel), for respondents.
Concur: Chief Judge CONWAY and Judges DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE.
Order affirmed, with costs; no opinion.